DETAILED ACTION
The Examiner acknowledges the applicant's submission of the amendment dated 6/13/2022.  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Joseph Su (Reg #69,761) on 6/22/2022.
	Please amend claim 1, lines 20-26 as follows:
	--wherein the plurality of cluster memory disks are connected with each other according to a physical internet transmission protocol;
	when one of network connections among the plurality of cluster memory disks is unable to be established, each of the plurality of cluster memory disks is independently operated; and
	when the one of the network connections is recovered, data is synchronized to each of the chunk memory disks of each of the plurality of cluster memory disks. --

	Please amend claim 16, lines 34-35 as follows:
	--when the one of the network connections is recovered, data is synchronized to each of the chunk memory disks of each of the plurality of cluster memory disks. --


STATEMENTS OF REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
In independent claims 1 and 16, the following features taken in combination with the remaining limitations of the independent claims are not found in and/or are not obvious in view of the closest prior art of record. 

Claim 1 (and similarly for claim 16),
"wherein the plurality of chunk memory disks of the plurality of computers use a continuous data protector for continuously backing up the data to a hard disk cluster array, wherein plurality of cluster memory disks are connected with each other according to a physical internet transmission protocol;
when one of network connections among the plurality of cluster memory disks is unable to be established, each of the plurality of cluster memory disks is independently operated; and
when the one of the network connections is recovered, data is synchronized to each of the chunk memory disks of each of the plurality of cluster memory disks.";

	These limitations are argued by applicant on pages 9-12 of the submitted remarks.  The examiner believes that when all limitations of the independent claims are considered, they are not rendered obvious by the cited prior art.  

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

CLOSING COMMENTS
	Conclusion
STATUS OF CLAIMS IN THE APPLICATION
	The following is a summary of the treatment and status of all claims in the application as recommended by M.P.E.P. ' 707.07(i):
        SUBJECT MATTER CONSIDERED ALLOWABLE
	Claims 1-7 and 9-21 are considered patentably distinguishable over the prior art of record.        
      DIRECTION OF FUTURE CORRESPONDENCES 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mark Giardino whose telephone number is (571) 270-3565 and can normally be reached on M-F 9:00-5:00- 5:30pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Sanjiv Shah can be reached on (571) 272 - 4098.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/MARK A GIARDINO JR/Primary Examiner, Art Unit 2135